Exhibit 10.5

EMISPHERE TECHNOLOGIES, INC.

WARRANT

Warrant No. A3

Dated:  March 31, 2005

          Emisphere Technologies, Inc., a Delaware corporation (the “Company”),
hereby certifies that, for value received, MHR Capital Partners (100) LP or its
registered assigns (the “Holder”), is entitled to purchase from the Company up
to a total of 114,114 shares of common stock, $0.01 par value per share (the
“Common Stock”), of the Company (as adjusted from time to time as provided in
Section 7, each such share, a “Warrant Share” and all such shares, the “Warrant
Shares”) at an exercise price equal to $4.00 (as adjusted from time to time as
provided in Section 7, the “Exercise Price”), at any time and from time to time,
in whole or in part, on or after the date hereof through and including March 31,
2010 (the “Expiration Date”), and subject to the following terms and conditions.

          1.       Registration of Warrant.  The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Holder hereof from time to time. 
The Company may deem and treat the registered Holder of this Warrant as the
absolute owner hereof for the purpose of any exercise hereof or any distribution
to the Holder, and for all other purposes, absent actual notice to the contrary.

          2.       Registration of Transfers.  The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto duly completed and
signed, to the Transfer Agent or to the Company at its address specified
herein.  Upon any such registration or transfer, a new warrant to purchase
Common Stock, in substantially the form of this Warrant (any such new warrant, a
“New Warrant”), evidencing the portion of this Warrant so transferred shall be
issued to the transferee and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder.  The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations of
a holder of a Warrant.

          3.        Exercise and Duration of Warrant.

                    (a)          This Warrant shall be exercisable by the
registered Holder at any time and from time, in whole or in part, on or after
the date hereof to and including the Expiration Date.  At 5:00 P.M., New York
City time on the Expiration Date, the portion of this Warrant not exercised
prior thereto shall be and become void and of no value.

                    (b)          A Holder may exercise this Warrant by
delivering to the Company (i) an exercise notice, in the form attached hereto
(the “Exercise Notice”), appropriately completed and duly signed, and
(ii) payment of the Exercise Price for the number of Warrant Shares as to which
this Warrant is being exercised, and the date such items are delivered to the
Company (as determined in accordance with the notice provisions hereof) is an
“Exercise Date.”

                    (c)          The Company shall (i) keep a registration
statement relating to the Warrant and the Warrant Shares continuously effective
until the Expiration Date (including such day), and (ii) have a sufficient
number of authorized but unissued and otherwise unreserved shares of Common
Stock available to issue Warrant Shares upon exercise of the Warrant.

85




          4.       Delivery of Warrant Shares. 

                    (a)          Upon exercise of this Warrant, the Company
shall promptly (but in no event later than three trading days after the Exercise
Date) issue or cause to be issued and cause to be delivered to or upon the
written order of the Holder and in such name or names as the Holder may
designate, a certificate for the Warrant Shares issuable upon such exercise,
free of restrictive legends.  If the Holder provides or previously provided the
necessary account information to the Company, the Company shall issue and
deliver such Warrant Shares in a balance account of the Holder with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
System.  The Holder, or any person or entity so designated by the Holder to
receive Warrant Shares, shall be deemed to have become holder of record of such
Warrant Shares as of the Exercise Date.  The Company shall, upon request of the
Holder, use commercially reasonable efforts to deliver Warrant Shares hereunder
electronically through the Depository Trust Corporation or another established
clearing corporation performing similar functions.

                    (b)          This Warrant is exercisable on or after the
date hereof, either in its entirety or, from time to time, for a portion of the
number of Warrant Shares.  Upon surrender of this Warrant following one or more
partial exercises, the Company shall issue or cause to be issued, at its
expense, a New Warrant evidencing the right to purchase the remaining number of
Warrant Shares.

                    (c)          In addition to any other rights available to
the Holder, if the Company fails to deliver to the Holder a certificate
representing Warrant Shares by the third trading day after the date on which
delivery of such certificate is required by this Warrant, and if after such
third trading day, but prior to cure by the Company, the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within three trading days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased less the aggregate Exercise Price (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such Common Stock), solely with respect to such exercise, shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the closing
price on the date of the event giving rise to the Company’s obligation to
deliver such certificate.

                    (d)          The Company’s obligations to issue and deliver
Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any person or entity or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or

86




alleged breach by the Holder or any other person or entity of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person or entity, and irrespective of any other circumstance which might
otherwise limit such obligation of the Company to the Holder in connection with
the issuance of Warrant Shares.  Nothing herein shall limit the Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.

          5.       Charges, Taxes and Expenses.   Issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or Warrant in a name other
than that of the Holder or an affiliate thereof.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

          6.        Reservation of Warrant Shares.  The Company covenants that
it will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive
rights or any other contingent purchase rights of persons other than the Holder
(taking into account the adjustments of Section 7). The Company covenants that
all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.  The
Company will take all such action as may be necessary to assure that such shares
of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.

          7.        Certain Adjustments.  The Exercise Price and number of
Warrant Shares issuable upon exercise of this Warrant are subject to adjustment
from time to time as set forth in this Section 7.

                    (a)          Stock Dividends and Splits.

                    (i)          If the Company, at any time while this Warrant
is outstanding, (A) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (B) subdivides outstanding shares of Common Stock into a larger number of
shares, or (C) combines outstanding shares of Common Stock into a smaller number
of shares, then in each such case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event. 
Any adjustment made pursuant to

87




clause (A) of this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (B) or (C) of this paragraph
shall become effective immediately after the effective date of such subdivision
or combination.

                    (ii)          Number of Warrant Shares.  Simultaneously with
any adjustment to the Exercise Price pursuant to paragraph (a)(i) of this
Section, the number of Warrant Shares that may be purchased upon exercise of
this Warrant shall be increased or decreased proportionately, so that after such
adjustment the aggregate Exercise Price payable hereunder for the increased or
decreased number of Warrant Shares shall be the same as the aggregate Exercise
Price in effect immediately prior to such adjustment.

                    (b)          Adjustment for Reclassification, Exchange and
Substitution.  If at any time while this Warrant is outstanding, the Common
Stock issuable upon exercise of this Warrant is changed into the same or a
different number of shares of any class or classes of stock, this Warrant will
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as a result of exercise of this Warrant and the
Exercise Price therefor shall be appropriately adjusted, all subject to further
adjustment in this Section 7.

                    (c)          Adjustments for Other Dividends and
Distributions.  In the event the Company, at any time or from time to time while
this Warrant is outstanding, shall make or issue, or fix a record date for the
determination of holders of Common Stock entitled to receive, a dividend or
other distribution payable in securities of the Company (other than shares of
Common Stock) or in cash or other property (other than cash out of earnings or
earned surplus, determined in accordance with generally accepted accounting
principles), then and in each such event provision shall be made so that the
Holder shall receive upon exercise hereof, in addition to the number of shares
of Common Stock issuable hereunder, the kind and amount of securities of the
Company and/or cash and other property which the Holder would have been entitled
to receive had this Warrant been exercised into Common Stock on the date of such
event and had the Holder thereafter, during the period from the date of such
event to and including the Exercise Date, retained any such securities
receivable, giving application to all adjustments called for during such period
under this Section 7 with respect to the rights of the Holder.

                    (d)          Adjustment for Mergers or Reorganizations,
etc.  Any reorganization, recapitalization, reclassification, consolidation,
merger, sale of all or substantially all of the Company’s assets or other
transaction involving the Company in which the Common Stock is converted into or
exchanged for securities, cash or other property while this Warrant is
outstanding (other than a transaction covered by Sections 7(a) or (c)) is
referred to herein as an “Organic Change”.  Prior to the consummation of any
such Organic Change, the Company shall make appropriate provision (as determined
in good faith by the Board of Directors of the Company and the Holder) to ensure
that the Holder shall have the right to receive, in lieu of or in addition to
(as the case may be) such shares of Common Stock immediately acquirable and
receivable upon exercise of this Warrant, the kind and amount of securities,
cash or other property as may be issued or payable with respect to or in
exchange for the number of shares of Common Stock immediately acquirable and
receivable upon exercise of this Warrant had such Organic Change not taken
place.  In such case, appropriate adjustment (as determined in good faith by the
Board of Directors of the Company and the Holder) shall be made with respect to
the

88




Holder’s rights and interests to ensure that the provisions of this Section 7
shall thereafter be applicable to the Warrant (including, in the case of any
Organic Change where the successor entity or purchasing entity is other than the
Company, an immediate reduction to the Exercise Price to the value of the Common
Stock reflected by the terms of the Organic Change and a corresponding increase
in the number of shares of Common Stock acquirable and receivable upon exercise
of this Warrant, if the value so reflected is less than the Exercise Price then
in effect immediately prior to such Organic Change).  The Company shall not
effect any reorganization, recapitalization, consolidation or merger unless,
prior to the consummation thereof, the successor entity (if other than the
Company) resulting from the consolidation or merger or the entity purchasing
such assets assumes by written instrument (in form and substance satisfactory to
the Holder) the obligation to deliver to the Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, the Holder
may be entitled to acquire; provided, that any assumption shall not relieve the
Company of its obligations hereunder.

                    (e)          Adjustments to the Conversion Prices for
Certain Dilutive Issuances.

                    (i)          Special Definitions.  For purposes of this
Section 7(e), the following definitions apply:

                                  (A)          “Additional Shares of Common
Stock” shall mean all shares of Common Stock issued (or, pursuant to Section
7(e)(iii), deemed to be issued) by the Company after the original issue date of
this Warrant other than shares of Common Stock issued or issuable:

                                                  (1)          to officers,
directors or employees of, or consultants to, the Company pursuant to stock
option or stock purchase plans or agreements on terms approved by the Company’s
Board of Directors;

                                                  (2)          in connection
with bona fide, arm’s length bank financings, corporate partnering transactions,
equipment leases or acquisitions of businesses or intellectual property rights
on terms approved by the Company’s Board of Directors; provided that such
transactions are primarily for purposes other than equity financing;

                                                  (3)          for which
adjustment of the Exercise Price is made pursuant to Section 7(e)(iv).

                                  (B)          “Convertible Securities” shall
mean any evidences of indebtedness, shares or other securities convertible into
or exchangeable for Common Stock.

                                  (C)          “Options” shall mean rights,
options or warrants to subscribe for, purchase or otherwise acquire either
Common Stock or Convertible Securities.

                    (ii)          No Adjustment of Exercise Price.  Any
provision herein to the contrary notwithstanding, no adjustment to the Exercise
Price shall be made in respect of the issuance of Additional Shares of Common
Stock unless the consideration per share (determined pursuant to Section 7(e)(v)
hereof) for an Additional Share of Common Stock issued or deemed to be issued by
the Company is less than the Exercise Price in effect on the date of, and
immediately prior to, such issue.

89




                    (iii)         Deemed Issuance of Additional Shares of Common
Stock.  In the event the Company, at any time or from time to time while this
Warrant is outstanding, shall issue any Options or Convertible Securities or
shall fix a record date for the determination of holders of any class of
securities then entitled to receive any such Options or Convertible Securities,
then the maximum number of shares (as set forth in the instrument relating
thereto without regard to any provisions contained therein designed to protect
against dilution) of Common Stock issuable upon the exercise of such Options or,
in the case of Convertible Securities and Options therefor, the conversion or
exchange of such Convertible Securities, shall be deemed to be Additional Shares
of Common Stock issued as of the time of such issuance or, in case such a record
date shall have been fixed, as of the close of business on such record date,
provided further that in any such case in which Additional Shares of Common
Stock are deemed to be issued:

                                 (A)          no further adjustments to the
Exercise Price shall be made upon the subsequent issue of Convertible Securities
or shares of Common Stock upon the exercise of such Options or conversion or
exchange of such Convertible Securities;

                                 (B)          if such Options or Convertible
Securities by their terms provide, with the passage of time or otherwise, for
any increase in the consideration payable to the Company, or decrease in the
number of shares of Common Stock issuable, upon the exercise, conversion or
exchange thereof, the Exercise Price computed upon the original issue thereof
(or upon the occurrence of a record date with respect thereto), and any
subsequent adjustments based thereon, shall, upon any such increase or decrease
becoming effective, be recomputed to reflect such increase or decrease insofar
as it affects such Options or the rights of conversion or exchange under such
Convertible Securities (provided, however, that no such adjustment of the
Exercise Price shall effect Common Stock previously issued upon conversion of
the Company’s preferred stock); and

                                 (C)          no readjustment pursuant to clause
(A) or (B) above shall have the effect of increasing the Exercise Price to an
amount which exceeds the lower of (i) the Exercise Price on the original
adjustment date or (ii) the Exercise Price that would have resulted from any
issuance of Additional Shares of Common Stock between the original adjustment
date and such readjustment date.

                    (iv)        Adjustment of Exercise Price Upon Issuance of
Additional Shares of Common Stock.  In the event the Company, at any time while
this Warrant is outstanding, shall issue Additional Shares of Common Stock
(including Additional Shares of Common Stock deemed to be issued pursuant to
Section 7(e)(iii)) without consideration or for consideration per share less
than the Exercise Price in effect on the date of and immediately prior to such
issue, then the Exercise Price shall be reduced, concurrently with such issue,
to a price (calculated to the nearest cent) determined by multiplying the
Exercise Price then in effect, by a fraction, the numerator of which shall be
the number of shares of Common Stock outstanding immediately prior to such issue
plus the number of shares of Common Stock which the aggregate consideration
received by the Company for the total number of Additional Shares of Common
Stock so issued would purchase at the Exercise Price in effect immediately prior
to such

90




issuance, and the denominator of which shall be the number of shares of Common
Stock outstanding immediately prior to such issue plus the number of such
Additional Shares of Common Stock so issued.  For the purpose of the above
calculation, the number of shares of Common Stock outstanding immediately prior
to such issue shall be calculated on a fully diluted basis, as if all
Convertible Securities had been fully converted into shares of Common Stock and
any outstanding Options bearing an exercise price which is lower than the price
at which the Additional Shares of Common Stock were issued had been fully
exercised (and the resulting securities fully converted into shares of Common
Stock, if so convertible) as of such date.

                    Upon each adjustment of the Exercise Price as a result of
the calculations made in this Section 7(e) (including those resulting from
issuances of Additional Shares of Common Stock deemed to be issued pursuant to
Section 7(e)(iii)), the number of Warrant Shares shall be adjusted by
multiplying such number of Warrant Shares by a fraction, the numerator of which
shall be the Exercise Price in effect immediately prior to such adjustment and
the denominator of which shall be the Exercise Price in effect after giving
effect to such adjustment.

                    (v)        Determination of Consideration.  For purposes of
this Section 7(e), the consideration received by the Company in connection with
the issuance of any Additional Shares of Common Stock shall be computed as
follows:

                                 (A)          Cash and Property.  Such
consideration shall:

 

(1)          insofar as it consists of cash, be computed at the aggregate amount
of cash received by the Company, excluding amounts paid or payable for accrued
interest or accrued dividends;

 

 

 

(2)          insofar as it consists of property other than cash, be computed at
the fair value thereof at the time of such issuance, as determined by the Board
of Directors in good faith; and

 

 

 

(3)          in the event Additional Shares of Common Stock are issued together
with other shares or securities or other assets of the Company for consideration
which covers both cash and property, be the proportion of such consideration so
received, computed as provided in clauses (1) and (2) above, as determined by
the Board of Directors in good faith.


                                 (B)          Options and Convertible
Securities.  The consideration per share received by the Company for Additional
Shares of Common Stock deemed to have been issued pursuant to Section 7(e)(iii)
relating to Options and Convertible Securities shall be determined by dividing:

 

(1)          the total amount, if any, received or receivable by the Company as
consideration for the issuance of such Options or Convertible Securities, plus
the minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
designed to protect against dilution) payable to the Company upon the

91




 

exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities, by

 

 

 

(2)          the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
designed to protect against the dilution) issuable upon the exercise of such
Options or conversion or exchange of such Convertible Securities, or in the case
of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities.

 

 

                    (f)          Other Events.  If any event occurs that would
adversely affect the Holder’s rights but not expressly provided for by this
Section 7 (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company’s Board of Directors will make an appropriate adjustment in the Exercise
Price and number of Warrant Shares subject to this Warrant so as to protect the
Holder’s rights; provided, however, that no such adjustment will increase the
Exercise Price or decrease the number of shares of Common Stock obtainable as
otherwise determined pursuant to this Section 7.

                    (g)          Calculations.  All calculations under this
Section 7 shall be made to the nearest cent or the nearest 1/100th of a share,
as applicable.  The number of shares of Common Stock outstanding at any given
time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.

                    (h)          Notice of Adjustments.  Upon the occurrence of
each adjustment pursuant to this Section 7, the Company at its expense will
promptly compute such adjustment in accordance with the terms of this Warrant
and prepare a certificate setting forth such adjustment, including a statement
of the adjusted Exercise Price and adjusted number or type of Warrant Shares or
other securities issuable upon exercise of this Warrant (as applicable),
describing the transactions giving rise to such adjustments and showing in
detail the facts upon which such adjustment is based.  Upon written request, the
Company will promptly deliver a copy of each such certificate to the Holder and
to the Company’s Transfer Agent.

                    (i)          Notice of Corporate Events; Termination.  If
the Company (i) declares a dividend or any other distribution of cash,
securities or other property in respect of its Common Stock, including without
limitation any granting of rights or warrants to subscribe for or purchase any
capital stock of the Company or any Subsidiary, (ii) authorizes or approves,
enters into any agreement contemplating, or solicits, stockholder approval for
any merger, sale or similar transaction pursuant to which Common Stock is
converted or exchanged for cash, securities or property or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction at least 15 calendar days prior to the
applicable record or effective date on which a person would need to hold Common
Stock in order to

92




participate in or vote with respect to such transaction, and the Company will
take all steps reasonably necessary in order to insure that the Holder is given
the practical opportunity to exercise this Warrant prior to such time so as to
participate in or vote with respect to such transaction; provided, however, that
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice.

                    (j)          Notwithstanding anything to the contrary in
this Section 7, in no event will the Exercise Price be reduced below $3.81 (as
adjusted for stock splits, stock combinations and similar events).  For the
purpose of clarity, the preceding sentence shall not limit any adjustment under
paragraph (a) of this Section 7.

          8.       Payment of Exercise Price.  The Holder shall pay the Exercise
Price by (i) paying to the Company cash in immediately available funds or
(ii) providing a written notice to the Company that the Holder is exercising
this Warrant on a “cashless” exercise basis by authorizing the Company to
withhold from issuance a number of shares of Common Stock issuable upon such
exercise of this Warrant which, when multiplied by the Fair Market Value of the
Common Stock is equal to the aggregate Exercise Price (and such withheld shares
shall no longer be issuable under this Warrant).  For purposes hereof, “Fair
Market Value” means:

                    (a)          If the security is traded on a securities
exchange or through the Nasdaq National Market, the Fair Market Value shall be
deemed to be the average of the closing prices of the securities on such
exchange or quotation system, or, if there has been no sales on any such
exchange or quotation system on any day, the average of the highest bid and
lowest asked prices on such exchange or quotation system as of 4:00 p.m., New
York time, or, if on any day such security is not traded on an exchange or
quoted in the Nasdaq Stock Market System, the average of the highest bid and
lowest asked prices on such day in the domestic over-the-counter market as
reported by the National Quotation Bureau, Incorporated or any similar successor
organization, in each such case averaged over a period of ten (10) business days
consisting of the business day as of which Fair Market Value is being determined
and the nine (9) consecutive business days prior to such day; or

                    (b)          If at any time such security is not listed on
any securities exchange or quoted in the Nasdaq Stock Market System or the
over-the-counter market, the Fair Market Value shall be the fair value thereof,
as determined jointly by the Board of Directors and the Holder.  If such parties
are unable to reach agreement within a reasonable period of time, such fair
value shall be determined by an independent appraiser experienced in valuing
securities jointly selected by the Company’s Board of Directors and the Holder. 
The determination of the appraiser shall be final and binding upon the parties
and the Company shall pay the fees and expenses of such appraiser.

          9.        Fractional Shares.  The Company shall not be required to
issue or cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  If any fraction of a Warrant Share would, except for the provisions of
this Section, be issuable upon exercise of this Warrant, the number of Warrant
Shares to be issued will be rounded up to the nearest whole share.

93




          10.       Notices.  Any and all notices or other communications or
deliveries hereunder (including without limitation any Exercise Notice) shall be
in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 5:00 p.m. (New York
City time) on a trading day, (ii) the next trading day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a trading day or
later than 5:00 p.m. (New York City time) on any trading day, (iii) the trading
day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices or communications shall be
as set forth in the Purchase Agreement.

          11.       Warrant Agent.  The Company shall serve as warrant agent
under this Warrant.  Upon 30 days’ notice to the Holder, the Company may appoint
a new warrant agent.  Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

          12.       Loss, Theft or Destruction of Warrant.  In the event that
the Holder notifies the Company that this Warrant has been lost, stolen or
destroyed, then a replacement Warrant, identical in all respects to the original
Warrant (except for any adjustment pursuant hereto to the Exercise Price or
number of Warrant Shares issuable hereunder, if different from the numbers shown
on the original Warrant) shall be delivered to the Holder by the Company,
provided that the Holder executes and delivers to the Company an agreement
reasonably satisfactory to the Company to indemnify the Company from any loss
incurred by the Company in connection with such Warrant.

          13.       Miscellaneous.

                     (a)          This Warrant may be assigned by the Holder. 
This Warrant may be amended only in writing signed by the Company and the Holder
and their successors and assigns.

                     (b)          The Company will not, by amendment of its
governing documents or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder against
impairment.  Without limiting the generality of the foregoing, the Company (i)
will not increase the par value of any Warrant Shares above the amount payable
therefor on such exercise, (ii) will take all such action as may be reasonably
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable Warrant Shares on the exercise of this Warrant, and
(iii) will not close its shareholder books or records in any manner which
interferes with the timely exercise of this Warrant.

94




                    (c)          GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. THE
CORPORATE LAWS OF THE STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE
RELATIVE RIGHTS OF THE COMPANY AND ITS STOCKHOLDERS.  ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THE PURCHASE AGREEMENT),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
WARRANT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.

                    (d)          The headings herein are for convenience only,
do not constitute a part of this Warrant and shall not be deemed to limit or
affect any of the provisions hereof.

                    (e)          In case any one or more of the provisions of
this Warrant shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

95




          IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed by its authorized officer as of the date first indicated above.

 

EMISPHERE TECHNOLOGIES, INC.

 

 

 

 

By:

_______________________________

 

Name:

_______________________________

 

Title:

_______________________________

96




FORM OF EXERCISE NOTICE

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

To:  Emisphere Technologies, Inc.

The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Emisphere Technologies, Inc., a Delaware corporation (the “Company”). 
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

1.

The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 

 

2.

The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

 

 

3.

The holder shall pay the sum of $____________ to the Company or hereby exercises
the Warrant on a “cashless exercise” basis in accordance with the terms of the
Warrant.

 

 

4.

Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 

 

5.

Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.


 

 

 

Dated:_______________, ______

Name of Holder:

 

 

 

 

(Print)

_______________________________

 

 

 

 

By:

_______________________________

 

Name:

_______________________________

 

Title:

_______________________________

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

97




FORM OF ASSIGNMENT

          [To be completed and signed only upon transfer of Warrant]

          FOR VALUE RECEIVED, the undersigned hereby sells, assigns and
transfers unto ________________________________ the right represented by the
within Warrant to purchase  ____________ shares of Common Stock of Emisphere
Technologies, Inc. to which the within Warrant relates and appoints
________________ attorney to transfer said right on the books of Emisphere
Technologies, Inc. with full power of substitution in the premises.

 

 

Dated: ______________, ______

 

 

 

 

--------------------------------------------------------------------------------

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

--------------------------------------------------------------------------------

 

Address of Transferee

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

In the presence of:

 

 

 

_____________________________________

 

 

 

98